          Case 1:19-cv-02847-TFH Document 15 Filed 06/02/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 REPORTERS COMMITTEE FOR FREEDOM
 OF THE PRESS,

                Plaintiff,

                         v.                               Civil Action No. 19-2847 (TFH)

 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.,

               Defendants.


             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants, the United States Department of Justice, the Federal Bureau of Investigation,

and the Executive Office for United States Attorneys, respectfully move for summary judgment

on Plaintiff the Reporters Committee for Freedom of the Press’s claims under the Freedom of

Information Act (“FOIA”). As explained in the accompanying brief and supporting materials,

Defendants have met their obligations with respect to Plaintiff’s FOIA requests, and are therefore

entitled to judgment as a matter of law.

Dated: June 2, 2020                        Respectfully submitted,
                                           MICHAEL R. SHERWIN
                                           Acting United States Attorney

                                           DANIEL F. VAN HORN, D.C. Bar #924092
                                           Chief, Civil Division

                                      By: /s/ Katherine B. Palmer-Ball
                                         KATHERINE B. PALMER-BALL, D.C. Bar #1014003
                                         Assistant United States Attorney
                                         555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 252-2537
                                         katherine.palmer-ball@usdoj.gov

                                           Counsel for Defendants
